472 So. 2d 543 (1985)
Juanita NEWBOLD, Appellant,
v.
James A. NEWBOLD, Appellee.
No. 84-2776.
District Court of Appeal of Florida, Third District.
July 2, 1985.
Melvin A. Rubin, Miami, for appellant.
No appearance for appellee.
Before HUBBART, BASKIN and FERGUSON, JJ.
PER CURIAM.
The only matter that can be addressed in a proceeding under the Uniform Reciprocal Enforcement of Support Act is that of support, and it is improper for the court in such a proceeding to condition support payment, or any portion thereof, on the custodial parent's compliance with orders governing visitation rights. § 88.271, Fla. Stat. (1983); State ex rel. Rock v. Rock, 429 So. 2d 1351 (Fla. 2d DCA 1983).
Reversed and remanded.